J-S62016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

TEQUILLA ANGELA NEWSOME

                            Appellant                 No. 322 WDA 2015


                  Appeal from the PCRA Order January 8, 2015
              in the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0003061-2005
                                          CP-02-CR-0005726-2005


BEFORE: GANTMAN, P.J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY JENKINS, J.:                        FILED OCTOBER 22, 2015

        Tequilla Angela Newsome (“Appellant”), appeals from the order

dismissing her petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546. After careful review, we affirm.

        The PCRA court summarized the procedural posture of this matter as

follows:

             [Appellant], Tequilla Fields, a/k/a Tequilla Newsome, was
        found guilty by a jury on October 19, 2005 of Second Degree
        Murder, 18 Pa.C.S.[] § 2501, Arson – Endangering Persons (2
        counts), 18 Pa.C.S.[] § 3301(A), Arson – Endangering Property,
        18 Pa.C.S.[] § 3301(C), Causing a Catastrophe, 18 Pa.C.S.[] §
        3302, Cruelty to Animals, 18 Pa.C.S.[] § 5511, and Criminal
        Conspiracy, 18 Pa.C.S.[] § 903. She was sentenced on the
        same day to serve life in prison.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S62016-15


           A direct appeal was filed to the Superior Court, [which]
     issued an[] [o]rder and [m]emorandum [o]pinion on January 22,
     2007 affirming the judgment of sentence, but overturning the
     convictions for [c]ausing a [c]atastrophe and [c]ruelty to
     [a]nimals. A subsequent [p]etition for [a]llowance of [a]ppeal
     was denied on June 26, 2007.

           On May 10, 2008, [Appellant] filed her first timely Petition
     under the [PCRA].     [Appellant] refused the appointment of
     counsel and she was granted leave to represent herself. After
     the Commonwealth filed an [a]nswer, the [p]etition was
     dismissed without a hearing on March 26, 2009.

            [Appellant] filed her second [p]etition under the [PCRA] on
     August 24, 2012. After a review of the record, the [PCRA c]ourt
     issued a [n]otice of [i]ntention to [d]ismiss and the second
     Petition was dismissed as time-barred on October 16, 2012. A
     direct appeal was filed; however, [Appellant] withdrew her
     appeal on or about November 27, 2012.

            [Appellant] filed her third [p]etition under the [PCRA] on
     October 20, 2014. After a review of the record, the [PCRA
     c]ourt issued a [n]otice of [i]ntent to [d]ismiss and the third
     [p]etition was dismissed as time-barred on January 8, 2015.
     This appeal follows.

PCRA Court Pa.R.A.P. 1925(a) Opinion, filed March 12, 2015 (“1925(a)

Opinion”), pp. 1-2.

     Appellant raises the following claims for our review:

     I.   I’m incarcerated for a crime newly discovered scientific
     evidence will my innocence and my due process rights was
     violated.

     II.  I’m entitled to an evidentiary hearing because of the
     exculpatory evidence

     III. I was coerce into a false statement, Det. J.R. Smith showed
     me a picture of my alleged deceased children when in fact alot of
     the property was destroyed in a flood in the 1990’s and the
     picture was not of my children.




                                    -2-
J-S62016-15


       IV. Why would I charged with arson when evidence clearly shows
       on lab reports that I didn’t in fact handle or contain any
       accelerant?

       V. Why was my PCRA dismissed for timeliness and lack of merit
       when it was newly discovered evidence?

See Appellant’s Brief, pp. 9-13 (verbatim).1

       In reviewing an order denying PCRA relief, our well-settled standard of

review is “to determine whether the determination of the PCRA court is

supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the

findings in the certified record.” Commonwealth v. Barndt, 74 A.3d 185,

191-192 (Pa.Super.2013) (internal quotations and citations omitted).

       Before addressing the merits of Appellant’s claims, we must first

consider the timeliness of his PCRA petition because it implicates the

jurisdiction of both this Court and the PCRA court.          Commonwealth v.

Williams, 35 A.3d 44, 52 (Pa.Super.2011) (citation omitted), appeal

denied, 50 A.3d 121 (Pa.2012).             “Pennsylvania law makes clear that no

court has jurisdiction to hear an untimely PCRA petition.”       Id. To “accord

____________________________________________


1
  Appellant’s brief does not include a separate statement of the questions
involved as required by Pa.R.A.P. 2111(a). For each of her five numbered
issues, Appellant summarized each issue with one line before engaging in a
separate, albeit brief, argument on each point. This Court has reproduced
Appellant’s five one-line issue summaries to create this list of issues raised
by Appellant on appeal. Because Appellant’s failure to comply with Pa.R.A.P.
2116 does not impede our ability to review her issues, we will address the
merits of Appellant’s claims. Commonwealth v. Long, 786 A.2d 237, 239
n.3 (Pa.Super.2001), aff’d, 819 A.2d 544 (Pa.2003).



                                           -3-
J-S62016-15



finality to the collateral review process[,]” the PCRA “confers no authority

upon this Court to fashion ad hoc equitable exceptions to the PCRA time-

bar[.]” Commonwealth v. Watts, 23 A.3d 980, 983 (Pa.2011).

     “It is undisputed that a PCRA petition must be filed within one year of

the date that the judgment of sentence becomes final.” Commonwealth v.

Hernandez, 79 A.3d 649, 651 (Pa.Super.2013); 42 Pa.C.S. § 9545(b)(1).

“This time requirement is mandatory and jurisdictional in nature, and the

court may not ignore it in order to reach the merits of a petition.”

Hernandez, 79 A.3d at 651 (citing Commonwealth v. Murray, 753 A.2d
201, 203 (Pa.2000)). “Without jurisdiction, we simply do not have the legal

authority to address the substantive claims.” Commonwealth v. Seskey,

86 A.3d 237, 241 (Pa.Super.2014) (quoting Commonwealth v. Albrecht,

994 A.2d 1091, 1093 (Pa.2010)).

     A judgment of sentence “becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.”   42 Pa.C.S. § 9545(b)(3).     However, a facially

untimely petition may be received where any of the PCRA’s three limited

exceptions to the PCRA time bar are met.        Hernandez, 79 A.3d at 651

(footnote omitted). These exceptions include:

     (i) the failure to raise the claim previously was the result of
     interference by government officials with the presentation of the
     claim in violation of the Constitution or laws of this
     Commonwealth or the Constitution or laws of the United States;


                                   -4-
J-S62016-15


      (ii) the facts upon which the claim is predicated were unknown
      to the petitioner and could not have been ascertained by the
      exercise of due diligence; or

      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).    As our Supreme Court has repeatedly

stated, the petitioner maintains the burden of pleading and proving that one

of these exceptions applies.      Commonwealth v. Abu-Jamal, 941 A.2d
1263, 1268 (Pa.2008), cert. denied, 555 U.S. 916 (2008); see also

Commonwealth v. Leggett, 16 A.3d 1144, 1146 (Pa.Super.2011) (“The

petitioner bears the burden to allege and prove [that] one of the timeliness

exceptions applies.”). Further,

      [a] petition invoking one of these exceptions must be filed within
      sixty days of the date the claim could first have been presented.
      42 Pa.C.S. § 9545(b)(2).        In order to be entitled to the
      exceptions to the PCRA’s one-year filing deadline, the petitioner
      must plead and prove specific facts that demonstrate his claim
      was raised within the sixty-day time frame under section
      9545(b)(2).

Hernandez, 79 A.3d at 651-652 (internal quotations omitted).

      Finally, a heightened standard applies to a second or subsequent PCRA

petition   to   avoid   “serial     requests   for   post-conviction   relief.”

Commonwealth v. Jette, 23 A.3d 1032, 1043 (Pa.2011).            “A second or

subsequent request for relief under the PCRA will not be entertained unless

the petitioner presents a strong prima facie showing that a miscarriage of



                                     -5-
J-S62016-15



justice may have occurred.” Commonwealth v. Hawkins, 953 A.2d 1248,

1251 (Pa.2006).        Additionally, in a second or subsequent post-conviction

proceeding,     “all   issues   are   waived     except   those   which   implicate   a

defendant’s innocence or which raise the possibility that the proceedings

resulting in conviction were so unfair that a miscarriage of justice which no

civilized society can tolerate occurred”. Commonwealth v. Williams, 660
A.2d 614, 618 (Pa.Super.1995).

       Here, Appellant’s judgment of sentence became final on September

24, 2007,2 over 7 years before she filed the instant petition. Accordingly,

the instant petition is facially untimely.         Thus, Appellant must plead and

prove that her petition falls under one of the Section 9545 exceptions set

forth in the PCRA. See 42 Pa.C.S. § 9545(b)(1)(i)-(iii).

       The PCRA petition claims Appellant is entitled to either the Section

9545(b)(1)(ii) newly-discovered facts timeliness exception3 or the Section

____________________________________________


2
  On direct appeal, the Supreme Court of Pennsylvania denied Appellant’s
petition for allowance of appeal from this Court’s affirmance on June 26,
2007. Appellant’s judgment of sentence became final 90 days later, at the
expiration of his time for requesting certiorari from the Supreme Court of the
United States. See 42 Pa.C.S. § 9545(b)(3); U.S.Sup.Ct.R. 13.1 (petition
for writ of certiorari must be filed within 90 days of the date that state court
of last resort denies discretionary review).
3
 Appellant checked the “I AM ELIGIBLE FOR RELIEF BECAUSE OF:” box on
her PCRA petition, which reads: “The unavailability at the time of trial of
exculpatory evidence that has subsequently become available and would
have changed the outcome of the trial if it had been introduced.” See PCRA
Petition, p. 2.



                                           -6-
J-S62016-15



9545(b)(1)(iii) newly-recognized constitutional right timeliness exception4

based on advancements in fire science investigation and methodology that

have occurred since her conviction and which were discussed in Han Tak

Lee v. Glunt, 667 F.3d 397 (3d.Cir.2012). See PCRA Petition, pp. 2-3. She

is incorrect for a number of reasons.

        Initially, the newly-recognized constitutional right timeliness exception

is inapplicable. Han Tak Lee is a Third Circuit decision, and therefore not “a

constitutional right that was recognized by the Supreme Court of the United

States or the Supreme Court of Pennsylvania [that] has been held by that

court to apply retroactively.”        Accordingly, even if this case announced a

relevant change in the law, it would not benefit Appellant on PCRA.5
____________________________________________


4
    Appellant’s PCRA petition states:

        Petitioner is invoking the exception to the PCRA Statute of
        Limitations by asserting a right newly recognized by the U.S.
        Supreme Court in the Han Tak Lee ruling __ U.S. ___ (2014).
        The Petitioner is innocent and did not set the fire that killed two
        children. Accelerant was used to start a fire outside the home,
        but no accelerant was ever found in the house or on the personal
        belongings or person of the Petitioner. The Han Tak Lee case
        calls into question reliance on outdated fire science and faulty
        police work to secure a conviction of an innocent person, as in
        this Petitioner’s case.

PCRA Petition, p. 3.
5
  We further note that the Third Circuit decided Han Tak Lee in 2012.
Therefore, even if it were a decision of the Supreme Court of the United
States or the Pennsylvania Supreme Court that announced a new, expressly
retroactive rule of law, Appellant’s 2014 PCRA petition would not have timely
brought a claim based on Han Tak Lee. See 42 Pa.C.S. § 9545(b)(2) (“Any
(Footnote Continued Next Page)


                                           -7-
J-S62016-15



      Additionally, the Han Tak Lee case is distinguishable on its facts in

that it involved questions about a fire’s cause and origin.    Here, no such

question exists: Appellant and her co-defendant plotted to kill a dog by

dousing it with kerosene and setting it on fire. When they implemented their

plan, the burning dog set fire to a couch outside a house, which in turn set

the house on fire. This fire caused the death by asphyxiation of Appellant’s

two children who were asleep inside the house at the time.6 Appellant did

not challenge that the burning dog caused the fatal house fire either at trial

or on direct appeal.7

      Additionally, the newly-discovered evidence timeliness exception does

not apply.    Appellant argues that an expert in “new fire science” would

challenge the Commonwealth’s witnesses regarding the arson conviction.

See Appellant’s Brief, pp. 9, 10 & 12. In short, Appellant seeks to use a fire



                       _______________________
(Footnote Continued)

petition invoking an exception provided in paragraph (1) shall be filed within
60 days of the date the claim could have been presented.”).
6
 We note that fire officials found the dog’s body inside the house under the
bed of one of the victims.
7
  On direct appeal, Appellant raised a sufficiency claim regarding the arson
conviction claiming that the Commonwealth failed to prove she had the
required mens rea for arson because the Commonwealth failed to prove that
Appellant had been warned that dousing a dog with kerosene and lighting it
on fire could result in the house burning down. See Commonwealth v.
Newsome, 1956 MDA 2005, January 22, 2007 (unpublished memorandum).
This claim admits the dog Appellant set alight caused the house fire.



                                            -8-
J-S62016-15



science expert to impeach the testimony of Commonwealth witnesses.

However,

       [t]o obtain relief based on after-discovered evidence, appellant
       must demonstrate that the evidence: (1) could not have been
       obtained prior to the conclusion of the trial by the exercise of
       reasonable diligence; (2) is not merely corroborative or
       cumulative; (3) will not be used solely to impeach the
       credibility of a witness; and (4) would likely result in a
       different verdict if a new trial were granted.

Commonwealth v. Pagan, 950 A.2d 270, 292 (Pa.2008) (emphasis

provided). Accordingly, the newly-discovered evidence timeliness exception

cannot apply.8

       For these reasons, advances in fire science do not provide Appellant

with a PCRA timeliness exception. She has failed to make a “strong prima

facie showing that a miscarriage of justice may have occurred”, and her

PCRA petition remains time-barred.

       Because the PCRA petition is patently untimely and Appellant cannot

avail herself of any of the PCRA’s time bar exceptions, the PCRA court did

not err in denying this petition as untimely.

       Order affirmed.




____________________________________________


8
  We do not consider herein whether developments in fire science represent
a newly-discovered fact for PCRA timeliness exception purposes.



                                           -9-
J-S62016-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/2015




                          - 10 -